EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Gluck on 16 November 2021.

The application has been amended as follows: 

Claims 1 and 7 are amended as follows. 

1.) A steering apparatus for a two-track vehicle, including: 
a steering handle, with rotary actuation of which steerable vehicle wheels of the vehicle are enabled to be turned by a wheel steering angle;
a steering actuator arranged to set the wheel steering angle;
a control device enabled to electrically actuate the steering actuator to set the wheel steering angle as a function of driving operational parameters and independently of the steering handle; 
a clutch that is electrically actuatable via the control device, with which a mechanical steering connection between the steering handle and the steerable vehicle wheels is enabled to be coupled or released; and
a steering handle brake that is electrically actuable by the control device,
wherein the control device is configured to carry out an automatic avoidance manoeuvre in the case of there being a risk of collision, wherein, at an uncoupling time, the control device controls the clutch to fully release the mechanical connection between the steering handle and the steerable vehicle wheels and actuates the steering actuator such that the vehicle leaves a present driving lane and is then brought back into the driving lane again, and 
wherein the control device actuates the brake during the emergency avoidance manoeuvre such that the steering handle remains stationary in a rotary position at the uncoupling time during the emergency avoidance manoeuvre.

7.) A method of operating a vehicle that incorporates the steering apparatus according to claim 1, the method including:
carrying out an automatic collision avoidance procedure, the collision avoidance procedure comprising:
controlling the clutch to fully release the mechanical connection between the steering handle and the steerable vehicle wheels at an uncoupling time;
actuating the steering actuator such that the vehicle leaves a present driving lane and then is brought back into the driving lane; and
actuating the brake such that the steering handle remains stationary in a rotary position at the uncoupling time during the automatic collision avoidance procedure
wherein the controlling the clutch, the actuating the steering actuator, and the actuating the brake are performed by the control device of the steering apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664                                                                                                                                                                                                        
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664